Citation Nr: 0934861	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for service-connected 
tinea pedis.

2. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an ear disorder.

3. Entitlement to service connection for an ear disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Veteran testified at a personal hearing before the 
undersigned, sitting at the RO in April 2008.  A transcript 
of the hearing is associated with the claims file.

The Board notes that the Veteran also submitted a timely 
notice of disagreement with the denials of an initial rating 
in excess of 20 percent for service-connected diabetes 
mellitus and service connection for chronic pancreatitis, 
claimed as secondary to service-connected diabetes mellitus.  
However, the Veteran subsequently withdrew his appeals with 
regard to these issues.  Therefore, they are not before the 
Board at this time.

The issue of entitlement to service connection for an ear 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. Service-connected tinea pedis, at its most severe, is 
productive of rescaling of the skin on the soles of the feet 
and discoloration and darkening of the toenails of each foot, 
resulting in minimal disability involving less than 5 percent 
of both the exposed affected areas and the entire body, and 
requiring the prescription of only topical treatment.
 
2. In a final rating decision issued in May 1994, the RO 
denied a claim of entitlement to service connection for an 
ear disorder.

3. Evidence added to the record since the prior final denial 
in May 1994 is overall neither cumulative nor redundant of 
the evidence of record at that time and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected tinea pedis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806 
(2008).

2. The May 1994 decision is final; new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for an ear disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to reopen the Veteran's claim 
of entitlement to service connection for an ear disorder is a 
full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations.  With regard to the 
Veteran's increased rating claim, the Board determines that 
all notice requirements under VCAA have been met.
The VCAA imposes certain duties upon VA to notify the 
claimant of the shared obligations of the claimant and VA in 
developing his or her claim and to assist the claimant by 
making reasonable efforts to obtain relevant evidence in 
support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  VA must inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims, the information and evidence that VA 
will seek to provide, and the information and evidence that 
the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(revised 73 Fed. Reg. 23353-23356, April 30, 2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   
Additionally, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals 
for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that he or she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in November 2004, prior to the initial 
unfavorable AOJ decision issued in December 2005.  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in November 2004 informed 
the Veteran that he must show that his service-connected 
disability had increased in severity, of the type of evidence 
necessary to establish service connection, what is considered 
new and material evidence, how VA would assist him in 
developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  However, only a 
March 2006 letter discussed the evidence necessary to 
establish disability ratings and effective dates and that he 
should submit evidence of how his service-connected 
disability affects his work and daily life, and no notice 
apprised him of diagnostic codes relevant to his tinea pedis 
disability, although Diagnostic Codes 7806 and 7813 were 
detailed in the March 2005 statement of the case (SOC).  
Failure to provide pre-adjudicative notice as required under 
VCAA and the interpreting case law is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  The Secretary has the burden to show that this 
error was not prejudicial to the Veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With regard to the lack of proper notice of the applicable 
diagnostic codes, the Board observes, subsequent to the March 
2005 SOC, the Veteran submitted VA treatment records 
demonstrating that eczema covered several parts of his body, 
to include his back, arms, and legs.  Although, eczema is a 
different disorder from tinea pedis, the submission of these 
specific records in order to demonstrate an increase in 
severity indicates that the Veteran understood that the size 
of the area of skin affected by the tinea pedis was relevant 
to the disability rating assigned.  Thus, the Board 
determines that the Veteran had knowledge of what he needed 
to show in order to meet the criteria for a compensable 
rating to be assigned.  Moreover, the rating criteria he must 
satisfy with regard to his increased rating claim was 
provided to him by the undersigned at his April 2008 hearing, 
after which he had the opportunity to provide testimony in 
support of those criteria and request additional time to 
submit evidence for consideration by the RO, if he so chose.  
Therefore, the Board finds that the lack of pre-adjudicative 
notice of diagnostic codes is not prejudicial.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).

As for the notice requirements under Dingess/Hartman, the 
March 2006 VCAA letter provided proper notice as to 
disability ratings in general and effective dates.  The Board 
acknowledges the defective timing of this notice.  However, 
the question of disability ratings with regard to the 
increased rating claim is addressed above, and as the Board 
herein concludes that the preponderance of the evidence is 
against the Veteran's claim, any questions as to the 
assignment of an effective date are rendered moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores at 41, citing Mayfield, 
444 F.3d at 1333.  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of May 1970, December 2004, and July 2007 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has 
indicated that he receives all current treatment at the VA 
Medical Center (VAMC) in Dallas, Texas, and these records 
have been obtained.  The record reflects that the RO made 
multiple attempts to obtain VA treatment records dated 
between January 2001 and April 2002, but that these attempts 
yielded no results.  However, the Veteran thereafter informed 
the RO that there were no treatment records for that time 
period.  Thus, the Board determines that VA has met its duty 
to notify and assist.

The Board observes that the December 2004 and July 2007 VA 
examiners stated that the Veteran's claims file was not 
available for review; however, the Board does not find that 
this factor renders the examinations inadequate in this case.  
The objective findings of tinea pedis at the VA examination 
are what are relevant to the claim, and any knowledge the 
examiner gained from a review of the claims file would not 
alter the findings upon examination and testing of the 
Veteran at that time.  Accordingly, the Board finds that the 
VA examination reports are not inadequate for rating purposes 
due to the lack of review of the claims file.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Increased rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected tinea pedis.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).
Initially, the Board notes that the Veteran's service-
connected tinea pedis is currently evaluated under Diagnostic 
Code 7813, for dermatophytosis.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  In the present case, the 
Veteran's service-connected tinea pedis has been assigned a 
noncompensable rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2008).  Diagnostic Code 7813 states 
that dermatophytosis, which is tinea pedis when present on 
the feet, is to be rated as disfigurement of the head, neck, 
or face (Diagnostic Code 7800), scars (Diagnostic Codes 7801-
7805), or dermatitis (Diagnostic Code 7806), depending on the 
predominant disability.  As the Veteran's predominant 
disability manifests itself by skin irritation, the disorder 
is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  As indicated above, 
the rating evaluation of the Veteran's service-connected 
disability under Diagnostic Code 7813 is dependent upon the 
rating criteria under Diagnostic Code 7806.  Therefore, the 
Board has determined that the appropriate diagnostic codes 
assigned to the Veteran's service-connected tinea pedis are 
Diagnostic Codes 7813-7806.  It is apparent from the March 
2005 SOC that the RO evaluated the Veteran's service-
connected disability in accordance with the criteria under 
Diagnostic Code 7806; thus, this determination amounts to 
only an administrative change, not resulting in consideration 
of additional rating criteria that were not considered by the 
RO or of which the Veteran was not advised.  Consequently, 
the Board determines that there is no prejudice to the 
Veteran in this change. 

The Veteran contends that his symptomatology is worse than is 
contemplated under the currently assigned noncompensable 
rating evaluation, and that a higher rating should, 
therefore, be assigned.  Diagnostic Code 7806 provides a 
noncompensable evaluation for dermatitis or eczema involving 
less than 5 percent of the entire body, or less than 5 
percent of exposed areas affected, and no more than topical 
therapy was required during the prior 12-month period.  A 10 
percent disability evaluation is assigned if there is 
dermatitis or eczema of at least 5 percent of the entire 
body, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent of the exposed 
affected areas, or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2008).  For the next higher 30 percent disability 
evaluation, there must be dermatitis or eczema over 20 to 40 
percent of the body or 20 to 40 percent of the exposed areas 
affected, or systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly during the prior 12-
month period.  Id.

The Veteran has reported subjective complaints of having to 
scrape the bottom of his feet twice per week, trim calluses, 
and apply topical oil or cream to his feet daily.  
Additionally, the Veteran testified to discoloration of his 
toenails, which he relates to his service-connected 
disability.  Objective evidence consists of the reports of 
two VA examinations conducted during the appeal period.  
The VA examination report from December 2004 indicates that 
there was rescaling of the skin on the soles of the feet and 
discoloration and darkening of the third, fourth and fifth 
nails of the left foot, and of the first, fourth, and fifth 
nails of the right foot.  There was no skin breakdown in the 
webs of the toes.  The examiner stated that the skin 
involvement was less than 5 percent.  He diagnosed 
onychomycosis, tinea pedis, and scaling of the skin of the 
soles of the feet.  

The Board notes that the examiner did not specify whether the 
percentage of skin involved was the percentage of the entire 
body or the percentage of the exposed area.  Consequently, 
the Board determines that this particular finding of the 
December 2004 VA examiner is not probative of the claim.  
However, all other findings of the December 2004 VA 
examination are for consideration.

At the August 2007 VA examination, the examiner noted that 
the Veteran's foot disorder was contained with conservative 
treatment and minimal disability and was currently without 
symptoms.  He observed the Veteran's toenails were 
discolored, ridged, and thickened.  The examiner also 
reported that the percentage of exposed area involved was 
zero percent and the percentage of entire body affected was 
less than one percent.  He stated there was no scarring or 
disfigurement present.
 
The Board notes that there are multiple VA treatment records 
associated with the claims file.  However, these records do 
not reflect that the Veteran sought treatment for tinea pedis 
during the appeal period.  The Board observes that the 
Veteran submitted October 2007 VA treatment records showing 
treatment for eczema of his back and upper and lower 
extremities.  Although Diagnostic Code 7806 is applicable to 
disability due to eczema, eczema is a distinct disorder from 
tinea pedis, and there is nothing in these treatment records 
that suggests that this attack of eczema was related to the 
Veteran's tinea pedis.  See Dorland's Illustrated Medical 
Dictionary, pp. 498, 588 (30th ed. 2003).  Therefore, the 
coverage of skin associated with the eczema is not for 
consideration in determining the appropriate rating to be 
assigned to the Veteran's service-connected tinea pedis.

However, at the same time, the Board notes that the Veteran 
has been diagnosed with onychomycosis, as well as tinea 
pedis.  Further, the December 2004 VA examiner, in diagnosing 
the Veteran's foot disorders, seems to have distinguished the 
scaling of the soles of the Veteran's feet from the tinea 
pedis.  However, the Board determines that there is an 
inadequate basis in the record upon which to dissociate the 
Veteran's onychomycosis and scaling of the soles of his feet 
from whatever symptoms of tinea pedis may be present.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the Veteran's favor, and that such signs and symptoms be 
attributed to the service- connected condition).  Thus, the 
Board attributes all symptoms described by the VA examiners 
to be related to the Veteran's tinea pedis. 

Nevertheless, the Board concludes that a compensable rating 
for service-connected tinea pedis is not supported by the 
evidence.  Specifically, the medical evidence of record 
reflects the percentage of the affected area is less than 5 
percent of both the exposed affected area and the entire body 
and that prescribed treatment is only topical.  There is no 
competent and probative evidence that the affected area has 
been equal to 5 percent or greater of the body at any time 
during the appeal or that the disability was of such severity 
to require treatment with corticosteroids or 
immunosuppressants.  Without such evidence, the Board must 
conclude that a compensable rating for the Veteran's service-
connected tinea pedis is not warranted.  

The Board has considered the propriety of staged ratings.  
However, the competent medical evidence does not reflect that 
the Veteran's service-connected disability was of a greater 
severity at any time during the appeal period to indicate 
that staged ratings are appropriate in this case.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (the "staging" of 
ratings is to be considered in increased rating claims); see 
also Fenderson v. West, 12 Vet. App. 119 (1999) (holding that 
staged ratings may be assigned in initial rating claims). 

The Board has considered the Veteran's statements as to the 
severity of his service-connected tinea pedis.  Laypersons 
are competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis, causation, or severity 
of a disability.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
There is no competent evidence demonstrating that the 
Veteran's service-connected tinea pedis is of such severity 
so as to warrant a compensable rating.  Without such 
evidence, the claim must be denied.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the Veteran's claims, the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a compensable rating for service-connected 
tinea pedis.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal, and his increased 
rating claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7.

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2007).  The Board finds no evidence that the 
Veteran's service-connected you such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
Board acknowledges the inconvenience the Veteran apparently 
experiences due to his self-treatment of his service-
connected disability.  However, there is no competent medical 
evidence that this treatment regimen results in a functional 
impairment or incapacitation that is not contemplated by VA's 
Rating Schedule.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Bagwell; Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

New and material evidence

The Veteran contends that he suffered an ear infection while 
serving in the Republic of Vietnam in 1969, which has led to 
a current bilateral ear disorder.  Therefore, he contends 
that service connection is warranted for an ear disorder.  

In a June 1970 rating decision, the RO found that service 
connection was not warranted for an ear disorder on the basis 
that ear trouble as claimed by the Veteran was not shown by 
the evidence of record.  The Veteran did not appeal this 
decision, and it became final.  38 U.S.C. § 4005(c) (1964) 
[38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1970) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008)].  
Thereafter, in September 1990, the Veteran submitted a claim 
for service for an ear disorder, secondary to exposure to 
herbicides.  The RO appears to have reopened the claim and 
again denied the claim on the merits in a May 1994 rating 
decision.  The Veteran also did not appeal this decision.  
The next communication from the Veteran with regard to this 
claim was his September 2004 application to reopen his 
service connection claim for an ear disorder, which is the 
subject of this appeal.  Thus, the May 1994 decision is 
final.  38 U.S.C.A. § 7105 (West 1991)[(2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993) [(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in September 2004; 
thus, the definition of new and material evidence applicable 
to the claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final May 1994 rating decision, the Veteran has 
submitted additional VA and private treatment records.  
Although somewhat duplicative of evidence of record in May 
1994, the Board determines that this evidence is overall new 
and material. 

Specifically, at the time of the May 1994 rating decision, 
available service treatment records were in the claims file, 
as well as a March 1970 VA examination report, showing 
tympanic membranes blocked by ear wax.  Since May 1994, the 
Veteran has submitted medical evidence demonstrating a 
diagnosis of an ear disorder, namely conductive hearing loss, 
which was not of record at the time of the May 1994 rating 
decision.  The cause of the conductive hearing loss is 
reported as unknown; thus, there is a possibility that the 
conductive hearing loss is etiologically related to the 
Veteran's military service.  Additionally, he offered 
testimony as to his in-service and post-service ear-related 
symptoms at his April 2008 hearing, and the Veteran is 
competent to proffer testimony as to his symptomatology.  See 
Layno.  Consequently, this evidence is neither cumulative nor 
redundant of the evidence of record in May 1994 and raises a 
reasonable possibility of substantiating the Veteran's 
service connection claim. 

Therefore, the Board concludes that the evidence added to the 
record since the May 1994 denial is both new and material.  
Accordingly, the Board finds that evidence received 
subsequent to the RO's May 1994 decision does satisfies the 
requirements to reopen the claim of entitlement to service 
connection.  Thus, the claim to reopen a previously denied 
claim seeking service connection for an ear disorder is 
granted.


ORDER

A compensable rating for service-connected tinea pedis is 
denied.

New and material evidence having been received, the Veteran's 
claim to reopen a previously denied claim of entitlement to 
service connection for an ear disorder is granted.


REMAND

As the Board has herein reopened the Veteran's service 
connection claim for an ear disorder, a remand is now 
required for further development of the Veteran's claim.  
Specifically, a VA examination must be scheduled in order to 
determine the existence and etiology of the Veteran's claimed 
service-related ear disorder.

Additionally, the most recent VA treatment record associated 
with the claims file is dated in December 2007.  As the 
Veteran has indicated that he receives regular treatment at 
the VAMC in Dallas, a request should be made for VA treatment 
records dated from December 2007 onward.

Accordingly, the case is remanded for the following actions:

1.	Request all VA treatment records for 
the Veterans dated from December 2007 
to the present from the VAMC in Dallas, 
Texas.

2.	Schedule the Veteran for a VA 
examination to assess the existence and 
etiology of his claimed ear disorder.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  Upon review of 
the record and examination of the 
Veteran, the examiner should address 
the following question:  Is it at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran's claimed ear disorder is a 
result of a disease, incident, or 
injury during his military service?  A 
complete rationale for any opinion 
advanced should be provided.  If an 
opinion cannot be formed without 
resorting to mere speculation, the 
examiner should so state and provide a 
reason for such conclusion. 

3.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence, the Veteran's service 
connection claim should be 
readjudicated, to include all evidence 
received since the January 2008 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


